Citation Nr: 1003380	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-12 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the hands.

2.  Entitlement to service connection for an enlarged 
prostate. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1960 to May 
1990.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied entitlement to service connection for 
peripheral neuropathy of the hands and an enlarged prostate.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in June 2008; a transcript of that hearing 
is of record.

In September 2008, the Board remanded this matter to the RO 
to afford due process and for other development.  Following 
its completion of the Board's requested actions, the RO 
continued the denial of the Veteran's claim (as reflected in 
a June 2009 supplemental SOC (SSOC)) and returned this matter 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Evidence of record does not demonstrate that an enlarged 
prostate was manifested during active service or was 
developed as a result of an established event, injury, or 
disease during active service.

3.  The Veteran is not shown to have a current neuropathy 
disability of the right or left hand for VA compensation 
purposes.


CONCLUSIONS OF LAW

1.  An enlarged prostate was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  Neuropathy of the right and left hand was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
The Veteran filed his service connection claims in November 
2005.  Thereafter, he was notified of the provisions of the 
VCAA by the RO in correspondence dated in January and April 
2006 and February 2009.  These letters notified the Veteran 
of VA's responsibilities in obtaining information to assist 
him in completing his claims, identified the Veteran's duties 
in obtaining information and evidence to substantiate his 
claims, and provided other pertinent information regarding 
VCAA.  Subsequently, the claims were reviewed and a 
supplemental statement of the case (SSOC) was issued in June 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in April 
2006.

VA need not conduct an examination with respect to the 
service connection claims on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  Competent medical evidence does not provide 
any indication of a current diagnosis of neuropathy of the 
hands, nor does the evidence suggest that the Veteran's 
prostate condition may be related to his military service.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

Additionally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Neuropathy of the Hands

Service treatment records, including multiple annual and 
periodical examinations, are silent for any treatment, 
diagnosis, or complaints of neuropathy of the hands.  

In a March 1998 Munson Army Hospital record, the Veteran 
complained of left shoulder pain over the previous three 
weeks.  Upon examination, the examiner noted that his 
neurovascular system was intact in his upper extremities. 

During a February 2000 Munson Army Hospital medical 
examination, the Veteran complained of numbness and tingling 
in his right upper extremity for the past two weeks.  He 
reported tingling sensation over the right biceps and 
brachial radialis, right thumb, index and middle fingers.  
Upon examination, the examiner found no weakness in the large 
muscle groups in the right upper extremity, no evidence of 
muscular atrophy, and deep tendon reflexes were 2/4 and equal 
in the upper extremities.  The examiner diagnosed 
paresthesias and hypertension poorly controlled. 

In an October 2006 VA hypertension examination report, the 
Veteran reported occasional numbness and tingling in his 
hands but no pain for years.  Upon physical examination, the 
examiner found peripheral pulses 2+ bilaterally, no 
peripheral edema, and normal sensation of the hands.  

An examiner noted in an October 2007 VA diabetes examination 
report that the Veteran had peripheral neuropathy related to 
diabetes in both lower legs consisting of tingling and 
numbness.  The examiner further reported normal temperature, 
color, and radial pulses of both the upper right and left 
extremities, and deep tendon reflexes were 2+ in biceps, 
triceps, and brachioradalis bilaterally.  The examiner 
diagnosed suspected lower extremity peripheral neuropathy due 
to poorly controlled diabetes. 

In a January 2008 VA progress note, the Veteran complained of 
tingling in hands which was transient and had resolved.  He 
also complained of running out of his diabetic medications.  
Upon examination, the examiner noted that he denied numbness 
or paresthesias and diagnosed diabetes. 

Although the Veteran has submitted medical records consisting 
of two separate complaints of tingling and numbness in the 
hands that were nearly eight years apart, he has not 
submitted any objective medical findings of a diagnosis of 
chronic neuropathy of the hands.  

The Board recognizes that the Veteran's representative has 
argued that peripheral neuropathy of the hands should be 
service connected as secondary to his service connected 
diabetes mellitus.  The Board is also aware that the Veteran 
has not been provided with notice as to the evidence required 
to substantiate secondary service connection.  However, he is 
simply not shown to have peripheral neuropathy of the hands.  
Therefore, any error in the sequence of events or content of 
the notices is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits. See 
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present diagnosis 
of any current peripheral neuropathy of the hands (and, if 
so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 143- 144 (1992).

Enlarged Prostate

The Veteran's multiple service examination reports are silent 
for any genitourinary system abnormality.  Specifically, the 
May 1976, October 1985, July 1988, and April 1990 examination 
reports the prostate as within normal limits.  However, an 
October 1986 annual examination report found a slightly 
enlarged prostate size with no nodules. 

A VA examination dated in December 1990 found the 
genitourinary system to be normal.  

In a February 1996 Munson Army Hospital operative report, the 
findings included a large obstructing prostate, estimated to 
be about 30 grams.

A January 1997 Munson Army Hospital ultrasound report found 
the prostate normal in size and internal echo pattern with no 
abnormal masses or fluid collections.  In a subsequent 
January and October 1997 follow-up reports, the physician 
noted that the Veteran had a 1995 intravenous pyelogram (IVP) 
that was reported as normal, a large prostate that bled 
easily during the cystoscopy in 1996, and a repeat ultrasound 
of the prostate and bladder area that was again unremarkable 
a year prior.  The October 1997 examiner found a 40 gram 
benign feeling prostate and noted that his PSAs have been 
normal.  The examiner reported male genitalia essentially 
unremarkable and diagnosed microscopic hematuria. 

In a May 2002 Munson Army Hospital record, the examiner noted 
that his prostate was enlarged, firm, and approximately 40 
grams without nodularity. 

In a December 2007 genitourinary examination report, the 
examiner reported a generally enlarged prostate.  The 
examiner diagnosed erectile dysfunction secondary to 
diabetes. 

A May 2008 private medical report from Shawneee Mission 
Physicians also found an enlarged prostate. 

In this case, service treatment records do show that the 
Veteran had a single finding of an enlarged prostate in 
October 1986, but he finished his remaining four years of 
service without any further documentation of findings of an 
enlarged prostate noted in the service treatment records.  In 
fact, subsequent in-service examinations dated in July 1988 
and April 1990 reported a normal prostate.  As such, the in-
service finding was acute and transitory and appeared to have 
resolved without any residual disability noted in service.  
Evidence of a diagnosis of an enlarged prostate is first 
shown in February 1996 almost six years after separation from 
active service.  The Board notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Furthermore, there 
continues to be no competent medical evidence relating the 
post-service diagnosis of an enlarged prostate to any 
established event in service.  Absent medical evidence 
establishing a nexus between the transitory episode of 
enlarged prostate in service, and the Veteran's present 
prostate problems, there is no basis upon which to award 
service connection.

Both Claims

In connection with the claims, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements.  However, the Veteran cannot establish 
service connection claims on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that his current enlarged prostate began in 
active service, these claims turn on a medical matter-the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the Veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
his assertions in this regard simply do not constitute 
persuasive evidence in support of the claims for service 
connection.

For the foregoing reasons, the claims for service connection 
for peripheral neuropathy of the hands and an enlarged 
prostate must be denied.  In arriving at the decision to deny 
the claims, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy 
of the hands is denied.

Entitlement to service connection for an enlarged prostate is 
denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


